     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 1 of 23 Page ID #:1



     Hovanes Margarian, SBN 246359
 1   hovanes@margarianlaw.com
     Armen Margarian, SBN 313775
 2
     armen@margarianlaw.com
 3   Shushanik Margarian, SBN 318617
     shushanik@margarianlaw.com
 4   THE MARGARIAN LAW FIRM
     801 North Brand Boulevard, Suite 210
 5   Glendale, California 91203
 6   Telephone Number: (818) 553-1000
     Facsimile Number: (818) 553-1005
 7
     Attorneys for Plaintiff,
 8   SHUSHANIK MARGARIAN
 9

10                                  UNITED STATES DISTRICT COURT
11                               THE CENTRAL DISTRICT OF CALIFORNIA
     SHUSHANIK MARGARIAN, an individual,         Case No.:
12   on behalf of herself, all others similarly
     situated, and the general public,           CLASS ACTION COMPLAINT FOR DAMAGES
13
                                                 AND INJUNCTIVE RELIEF:
             Plaintiff,
14
     vs.                                               1. Violations of California’s Unfair Competition
15                                                        Laws (“UCL”); California Business &
     TED BAKER LIMITED, INC., a New York                  Professions Code Sections 17200, et seq
16   Corporation; and DOES 1 through 10,               2. Violations of California’s False Advertising
17
     inclusive,                                           Laws (“FAL”); California Business &
                                                          Professions Code Sections 17500, et seq.
            Defendants.                                3. Violations of California Consumer Legal
18
                                                          Remedies Act (“CLRA”); Civ. Code § 1750, et
19                                                        seq
                                                       4. Fraud (Intentional Misrepresentations)
20
                                                       5. Fraudulent Concealment
21                                                     6. Unjust Enrichment

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 2 of 23 Page ID #:2



 1                                                  COMPLAINT

 2         NOW COMES the Plaintiff, SHUSHANIK MARGARIAN (“Plaintiff” or “Margarian”), on behalf

 3   of herself, all others similarly situated, and the general public, by and through her attorneys, The

 4   Margarian Law Firm, with Plaintiff’s Complaint for Damages against Defendant TED BAKER

 5   LIMITED, INC., a New York Corporation; and Does 1 through 10, inclusive.

 6                                                INTRODUCTION

 7         1. This action is brought against defendant TED BAKER LIMITED, INC. (referred to as “Ted

 8   Baker” or “Defendants”) for their false and deceptive pricing practices in connection with their sale of

 9   “Ted Baker” clothing, accessories, and other items on their website and in their stores.

10         2. Ted Baker’s false and deceptive pricing practices is accomplished by advertising deeply

11   discounted sales with products that are not actually on sale. For example, a Ted Baker advertisement

12   will include a picture of a product with the words “Up to 50% off” under the product. The consumer is

13   led to believe that that product is included in that sale, when in reality that is not true.

14         3. It does not matter where consumers encounter these advertisements. The Federal Trade

15   Commission (FTC) says: “whether it’s on the Internet, radio, or television … in newspapers and

16   magazines, online, in the mail, or on billboards or buses,” a business’ claim about its product or products

17   cannot be misleading in any way; it must be truthful, and whenever possible, backed by scientific

18   evidence.

19         4. The California legislature and federal regulations prohibit this misleading practice. The law

20   recognizes the reality that consumers often purchase merchandise marketed as being “on sale” purely

21   because the proffered discount seemed too good to pass up. Accordingly, retailers, including Defendant

22   have an incentive to lie to customers and advertise false sales. The resulting harm is tangible—the

23   bargain hunter’s expectations about the product she purchased is that it has a higher perceived value,

24   and she may not have purchased the product but for the false savings.

25         5. Under California false advertising laws, companies are prohibited from using deceptive

26   advertising in connection with the sale or dissemination of goods. Companies are prohibited from using

27   language that is designed to confuse or misinform consumers.

28         6. Deceptive advertising can include fake sales which are when a business advertises a “sale”


                                                          -1-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 3 of 23 Page ID #:3



 1   that does not actually provide any discount for consumers.

 2         7. Ted Baker has engaged in deceptive advertising as a frequent business practice, thereby

 3   misleading consumers. Ted Baker does this by tricking consumers into thinking certain products are on

 4   sale when in reality they are not.

 5         8. Through its false and misleading marketing, advertising, and pricing scheme, Ted Baker

 6   violated and continues to violate California and federal law prohibiting misleading statements about the

 7   existence and amount of price reductions. Specifically, Ted Baker violated and continues to violate:

 8   California’s Unfair Competition Law, Business & Professions Code § 17200, et seq., (the “UCL”);

 9   California’s False Adverting Law Business & Professions Code §§ 17500, et seq. (the “FAL”); the

10   California Consumer Legal Remedies Act, California Civil Code §§ 1750, et seq. (the “CLRA”); and

11   the Federal Trade Commission Act (“FTCA”) which prohibits unfair or deceptive acts or practices in or

12   affecting commerce.”

13         9. Like Section 17500 of the UCL, Section 43(a) of the Lanham Act is designed to protect both

14   consumers as well as competitors. Section 43(a) of the Lanham Act provides, in relevant part:

15                “(1) Any person who, on or in connection with any goods or services, or any container for

16                goods, uses in commerce any . . . false or misleading representation of fact, which –

17                …

18                          (B) in commercial advertising or promotion, misrepresents the nature,

19                          characteristics, qualities, or geographic origin of his or another person s goods,

20                          services, or commercial activities, shall be liable in a civil action by any person

21                          who believes that he or she is likely to be damaged by such act.”

22   15 U.S.C. §1125(a).

23        10. Plaintiff brings this action on behalf of herself and other similarly situated consumers who

24   purchased one or more of Ted Baker’s deceptively priced products after viewing an advertisement for a

25   fake sale.

26        11. Plaintiff seeks to halt the dissemination of this false, misleading, and deceptive pricing

27   scheme; to correct the false and misleading perception it has created in consumer’s minds; and to obtain

28   redress for those who have purchased merchandise tainted by this deceptive pricing scheme. Plaintiff


                                                           -2-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 4 of 23 Page ID #:4



 1   also seeks to enjoin Ted Baker from using false and misleading misrepresentations regarding retail price

 2   comparisons in their labeling and advertising permanently. Further, Plaintiff seeks to obtain damages,

 3   restitution, and other appropriate relief in the amount by which Ted Baker was unjustly enriched as a

 4   result of its sales of merchandise offered at a false discount.

 5        12. Plaintiff also seeks reasonable attorneys’ fees pursuant to California Code of Civil Procedure

 6   § 1021.5, as this lawsuit seeks the enforcement of an important right affecting the public interest and

 7   satisfies the stator requirements for and award of attorneys’ fees.

 8                                        JURISDICTION AND VENUE

 9        13. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1331

10   as this action arises under a federal statute. This Court has supplemental jurisdiction over the state law

11   claims under 28 U.S.C. § 1367.

12        14. This Court has original jurisdiction of this Action pursuant to the Class Action Fairness Act,

13   28 U.S.C. § 1332(d)(2). The matter in controversy exceeds $5,0000,000 and at least some members of

14   the proposed Class have a different citizenship from Ted Baker.

15        15. This Court has personal jurisdiction over Ted Baker because: (i) a substantial portion of the

16   wrongdoing alleged in this Complaint took place in the State of California, (ii) Ted Baker is authorized

17   to do business in this state, (iii) Ted Baker has sufficient minimum contacts with this state, and/or (iv)

18   Ted Baker otherwise intentionally avails itself of the markets in this state through the promotion,

19   marketing, and sale of its products in this state, thus rendering this Court’s exercise of jurisdiction

20   permissible under traditional notions of fair play and substantial justice.

21        16. Venue is proper under 28 U.S.C. § 1391(b) because Ted Baker transacts substantial business

22   in this District and a substantial part of the events or omissions giving rise to the claim occurred here.

23                                                    PARTIES

24        17. Plaintiff SHUSHANIK MARGARIAN is a resident of Los Angeles County, California.

25   Plaintiff purchased the FYNLIE Knitted Dress with the Pleated Skirt (Item Number 240695) (“Knitted

26   Dress with the Pleated Skirt”), which was marketed, sold, or otherwise delivered to Margarian by Ted

27   Baker.

28        18. Plaintiff appears in this action on behalf of herself, on behalf of all others similarly situated,


                                                          -3-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 5 of 23 Page ID #:5



 1   and pursuant to statutory authority provided under California Business and Professions Code §§ 17200,

 2   et seq. (“Unfair Competition Law”) and 17500, et seq. (“False Advertising Law”).

 3        19. Defendant TED BAKER LIMITED, INC. is a New York Corporation; licensed to do business

 4   and is doing business throughout the United States.

 5        20. Defendant operates Ted Baker retail stores and the tedbaker.com website.

 6        21. Ted Baker is an omni-channel specialty retailer of high-quality clothing, shoes, accessories,

 7   and home items.

 8        22. Currently, Ted Baker operates more than 50 retail locations throughout the United States. Ted

 9   Baker carries a variety of premium products under its own brand name.

10        23. Ted Baker transacts business in Los Angeles County, California, and at all relevant times

11   developed, promoted, marketed, distributed, and/or sold the Class Products, throughout the United States,

12   including California. Defendant has significant contacts with the State of California by transacting

13   business in this state.

14        24. The true names and capacities of the Defendants sued herein as DOES 1 through 10, inclusive,

15   are unknown to the Plaintiff. The Plaintiff therefore sue those Defendants by such fictitious names. When

16   the true names and capacities of these Defendants have been ascertained, the Plaintiff will seek leave of

17   this Court to amend this Complaint to insert in lieu of such fictitious names the true names and capacities

18   of the fictitiously named Defendants. The Plaintiff is informed and believes and thereon alleges that these

19   Defendants participated in, and in some part, are responsible for, the illegal acts alleged herein. Each

20   reference in this Complaint to Ted Baker is also a reference to all Defendants sued as DOES.

21        25. Whenever reference is made in this Complaint to any act or omission of Ted Baker, such

22   reference shall be deemed to mean that Ted Baker’s officers, directors, employees, agents, and/or

23   representatives did, ratified, or authorized such act or omission while actively engaged in the

24   management, direction, or control of the affairs of Ted Baker, or while acting within the course and scope

25   of their duties.

26        26. Whenever reference is made in this Complaint to any act or omission of Defendants, such

27   reference shall be deemed to mean the act or omission of each Defendant acting jointly and severally.

28        27. Plaintiff is informed and believes and based thereon alleges that at all relevant times, each


                                                           -4-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 6 of 23 Page ID #:6



 1   Defendant was a developer, producer, distributor, and seller of Class Products; was the principal, agent,

 2   partner, joint venturer, officer, director, controlling shareholder, subsidiary, affiliate, parent corporation,

 3   successor in interest, and/or predecessor in interest of some or all of the other Defendants; and was

 4   engaged with some or all of the other defendants in a joint enterprise for profit, and bore such other

 5   relationships to some or all of the other Defendants so as to be liable for their conduct with respect to the

 6   matters alleged in this complaint. Plaintiff is further informed and believes and based thereon alleges that

 7   each Defendant acted pursuant to and within the scope of the relationships alleged above, and that at all

 8   relevant times, each Defendant is in some manner legally responsible for the damages by Plaintiff and

 9   the Class members.

10        28. Plaintiff makes the allegations in this Complaint without any admission that, as to any

11   particular allegation, Plaintiff bears the burden of pleading, proving, or persuading, and Plaintiff reserves

12   all of Plaintiff’s rights to plead in the alternative.

13                                           FACTUAL ALLEGATIONS

14        29. Plaintiff is informed and believes and based thereon alleges that Ted Baker is in the business

15   of marketing and selling “Ted Baker” clothing and accessories both in its stores and on its website.

16        30. Plaintiff is informed and believes and based thereon alleges that, at all times herein relevant,

17   Defendant Ted Baker engages in a scheme to defraud its customers by deceptively advertising products

18   sold in its store and on its website as being on sale. Ted Baker constantly advertises the merchandise by

19   attaching sale language next to products that are not actually on sale. The sale language conveys to the

20   customer that they will get a good deal on the specific item being used in the advertisement.

21        31. However, at no time are the products ever offered for sale. The suggested sale is merely a ploy

22   to get consumers to buy products.

23        32. Defendant’s business model relies on deceiving customers with fake sales. On a typical day,

24   Ted Baker prominently displays on its landing page and on its social media some form of a sale where

25   all products or a select grouping of products are supposedly discounted by a specific percentage—for

26   example 40, 50, or 60% off. All or nearly all Ted Baker products on the website are represented as being

27   discounted by the specified percentage discount from a substantially higher original or reference price.

28        33. This practice is not accidental. Ted Baker deliberately and artificially includes sale language


                                                           -5-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 7 of 23 Page ID #:7



 1   next to products that are not actually on sale. This practice is a fraudulent scheme intended to deceive

 2   consumers into: (1) making purchases they otherwise would not have made; and/or (2) paying

 3   substantially more for merchandise consumers believed was heavily discounted and thus, worth more

 4   than its actual value.

 5        34. Retailers, including Ted Baker, understand that consumers are susceptible to a good bargain,

 6   and therefore, Ted Baker has a substantial interest in lying in order to generate sales.

 7        35. Plaintiff Margarian fell victim to Ted Baker’s false advertising and deceptive pricing practices.

 8   On or about April 10, 2020, Plaintiff visited the website from her home in the State of California. Plaintiff

 9   saw on the website that Ted Baker was running a sale “Up to 50% off,” which lured her to make a

10   purchase on the website. She purchased a Knitted Dress with the Pleated Skirt from the Ted Baker website

11   assuming that the price reflected in her cart was the sale price.

12        36. Plaintiff relied on the prominently displayed fake sale. That is, Plaintiff relied on the

13   representation that the Knitted Dress with the Pleated Skirt had in fact been offered for sale. Plaintiff thus

14   relied on Ted Baker’s representation that the Knitted Dress with the Pleated Skirt was truly on sale and

15   being sold at a substantial markdown and discount, and thereby fell victim to the deception intended by

16   Ted Baker.

17        37. Including shipping and sales tax, Plaintiff paid $360.26 for the order. Plaintiff’s order was

18   delivered to her in the State of California.

19        38. The truth, however, is that the products Plaintiff purchased were not substantially marked

20   down or discounted. In fat, the item was not on sale at all.

21        39. Defendants knew that the sale language was misleading and intentionally used it in their

22   deceptive pricing scheme on the Ted Baker website to increase sales and profits by misleading Plaintiff

23   and members of the putative class to believe that they are buying products at a substantial discount.

24   Defendants thereby induce customers to buy products they never would have bought—or at the very

25   least, to pay more for merchandise than they otherwise would have if Defendants were simply being

26   truthful about their “sales.”

27        40. Therefore, Plaintiff would not have purchased the item listed above, or at a minimum, would

28   not have paid as much as she did for the item, had Ted Baker been truthful. Plaintiff was persuaded to


                                                          -6-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 8 of 23 Page ID #:8



 1   make her purchase only because of the fake sale.

 2        41. Plaintiff’s investigation confirmed that the product Margarian purchased, the Knitted Dress

 3   with the Pleated Skirt, was advertised in a way that misled consumers into believing it was on sale. See

 4   screenshot below:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16        42.   The effectiveness of Ted Baker’s egregiously deceitful pricing scheme is backed up by

17   longstanding scholarly research. In the seminal article entitled Comparative Price Advertising:

18   Informative or Deceptive? (cited in Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1106 (9th Cir. 2013)),

19   Professors Dhruv Grewal and Larry D. Compeau write that, “[b]y creating an impression of savings, the

20   presence of a higher reference price enhances subjects’ perceived value and willingness to buy the

21   product.” Dhruv Grewal & Larry D. Compeau, Comparative Price Advertising: Informative or

22   Deceptive?, 11 J. Pub. Pol’y & Mktg. 52, 55 (Spring 1992). Thus, “empirical studies indicate that, as

23   discount size increases, consumers’ perceptions of value and their willingness to buy the product

24   increase, while their intention to search for a lower price decreased.” Id. at 56 (emphasis added). For this

25   reason, the Ninth Circuit in Hinojos held that a plaintiff making a claim of deceptive pricing strikingly

26   similar to the claim at issue here had standing to pursue his claim against the defendant retailer. In doing

27   so, the Court observed that “[m]isinformation about a product’s ‘normal’ price is … significant to many

28   consumers in the same way as a false product label would be.” Hinojos, 718 F.3d at 1106.


                                                          -7-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 9 of 23 Page ID #:9



 1        43.    In another scholarly publication, Professors Joan Lindsey-Mullikin and Ross D. Petty

 2   concluded that “[r]eference price ads strongly influence consumer perceptions of value . . . . Consumers

 3   often make purchases not based on price but because a retailer assures them that a deal is a good bargain.

 4   This occurs when . . . the retailer highlights the relative savings compared with the prices of competitors

 5   . . . [T]hese bargain assurances (BAs) change consumers’ purchasing behavior and may deceive

 6   consumers.” Joan Lindsey-Mullikin & Ross D. Petty, Marketing Tactics Discouraging Price Search:

 7   Deception and Competition, 64 J. of Bus. Research 67 (January 2011).

 8        44.    Similarly, according to Professors Praveen K. Kopalle and Joan Lindsey Mullikin, “research

 9   has shown that retailer-supplied reference prices clearly enhance buyers’ perceptions of value” and “have

10   a significant impact on consumer purchasing decisions.” Praveen K. Kopalle & Joan Lindsey-Mullikin,

11   The Impact of External Reference Price On Consumer Price Expectations, 79 J. of Retailing 225 (2003).

12        45.    The results of a 1990 study by Professors Jerry B. Gotlieb and Cyndy Thomas Fitzgerald,

13   came to the conclusion that “reference prices are important cues consumers use when making the decision

14   concerning how much they are willing to pay for the product.” Jerry B. Gotlieb & Cyndy Thomas

15   Fitzgerald, An Investigation Into the Effects of Advertised Reference Prices On the Price Consumers Are

16   Willing To Pay For the Product, 6 J. of App’d Bus. Res. 1 (1990).

17        46.    The unmistakable inference to be drawn from this research and the Ninth Circuit’s opinion in

18   Hinojos is that the deceptive advertising through the use of misleading sale language employed here by

19   Defendants is intended to, and does in fact, influence customer behavior—as it did Plaintiff’s purchasing

20   decision here—by artificially inflating customer perceptions of a given item’s value and causing

21   customers to spend money they otherwise would not have, purchase items they otherwise would not have,

22   and/or spend more money for a product than they otherwise would have absent the deceptive advertising.

23        47.    Ted Baker knows that its advertising is false, deceptive, misleading, and unlawful under

24   California and federal law.

25        48.    Ted Baker fraudulently concealed from and intentionally failed to disclose to Plaintiff and

26   other members of the Class the truth about its advertised sales and deceptive pricing scheme.

27        49.    At all relevant times, Ted Baker has been under a duty to Plaintiff and the Class to disclose

28   the truth about its false discounts.


                                                          -8-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 10 of 23 Page ID #:10



 1         50.   Plaintiff and the Class reasonably and justifiably acted and relied on the substantial price

 2    differences that Ted Baker advertised, and made purchases believing that they were receiving a

 3    substantial discount on an item of greater value than it actually was. Plaintiff, like other Class Members,

 4    was lured in, relied on, and was damaged by the deceptive pricing scheme that Ted Baker carried out.

 5         51.   Ted Baker intentionally concealed and failed to disclose material facts regarding the truth

 6    about its deceptive pricing in order to provoke Plaintiff and the Class to purchase merchandise in its store

 7    and on its website.

 8                            CLASS DEFINITIONS AND CLASS ALLEGATIONS

 9         52. This action seeks financial compensation for members of the Class in connection with the

10    products purchased due to the false advertising by Ted Baker. Plaintiff does not seek: (i) damages for

11    personal, bodily, or emotional injury or wrongful death; or (ii) damages for becoming subject to liability

12    or legal proceedings by others.

13         53. This action has been brought and may properly be maintained as a class action pursuant to the

14    provisions of Federal Rule of Civil Procedure 23 and other applicable law by Plaintiff on behalf of

15    themselves and a Class as defined as follows:

16        a.     National Class: The Class that Plaintiff seek to represent (“National Class”) consists

17               of all persons and entities within the United States who purchased or will purchase

18               products from Ted Baker, on or after Defendant placed the products into the stream of

19               commerce. Excluded from the National Class are Defendants, any parent, subsidiary,

20               affiliate, or controlled person of Defendants, as well as the officers, directors, agents,

21               servants, or employees of Defendants, and the immediate family member of any such

22               person. Also excluded is any trial judge who may preside over this case.

23        b.     California Subclass: The Class that Plaintiff seek to represent (“California Subclass”)

24               consists of all persons and entities who purchased or will purchase products from Ted

25               Baker in California, on or after the date Defendant placed the products into the stream

26               of commerce. Excluded from the Class are Defendants, any parent, subsidiary, affiliate,

27               or controlled person of Defendants, as well as the officers, directors, agents, servants,

28               or employees of Defendants, and the immediate family member of any such person.


                                                            -9-
                            PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 11 of 23 Page ID #:11



 1              Also excluded is any trial judge who may preside over this case.

 2          54. There is a well-defined community of interest in the litigation, and the proposed class is

 3    ascertainable:

 4               a.    Common Questions Predominate: Common questions of law and fact exist as to all class

 5    members and predominate over any questions that effect only individual members of the class, if there

 6    are any individual questions. The common questions of law and fact include, but are not limited to:

 7     1)     Whether Defendants knew the advertisements regarding the sales were false;

 8     2)     Whether Defendants violated California consumer protection statutes;

 9     3)     Whether Defendants breached their express warranties;

10     4)     Whether Defendants breached their implied warranties;

11     5)     Whether the advertisements and statements made by Defendants were and are false and/or

12            had and have had a tendency to deceive customers;

13     6)     Whether Defendants failed to adequately disclose that the sales did not include the products

14            advertised;

15     7)     Whether the advertisements were deceptive;

16     8)     Whether the advertisements are an unlawful, unfair, and/or “fraudulent” business act or

17            practice within the meaning of the Business and Professions Code §§ 17200 et seq.;

18     9)     Whether Defendants had a duty to Plaintiff and the Class to disclose that the advertisements

19            were not reflective of the actual price of the products;

20     10) Whether Defendants knew or reasonably should have known about the influence of the

21            misrepresented prices on consumer purchasing behavior.

22               b.    Typicality: Plaintiff’ claims are typical of the claims of the class members. Plaintiff and

23    the class members sustained the same types of damages and losses.

24               c.    Numerosity and Ascertainability: The classes are so numerous, thousands of persons,

25    that individual joinder of all class members is impractical under the circumstances. The class members

26    are ascertainable by, among other things, sales records and by responses to methods of class notice

27    permitted by law.

28               d.    Adequacy: Plaintiff are members of the Class and will fairly and adequately protect the


                                                           -10-
                            PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 12 of 23 Page ID #:12



 1    interests of the members of the class. The interests of the Plaintiff are coincident with, and not

 2    antagonistic to, those other members of the Class. Plaintiff are committed to the vigorous prosecution of

 3    this action and have retained counsel, who are competent and experienced in handling complex and class

 4    action litigation on behalf of consumers.

 5               e.    Superiority and Substantial Benefit: The prosecution of separate actions by individual

 6    members of the Class would create a risk of: (1) Inconsistent or varying adjudications concerning

 7    individual members of the Class which would establish incompatible standards of conduct for the party

 8    opposing the Class; and (2) Adjudication with respect to the individual members of the Class would

 9    substantially impair or impede the ability of other members of the Class who are not parties to the

10    adjudications to protect their interests. The class action method is appropriate for the fair and efficient

11    prosecution of this action. Individual litigation of the claims brought herein by each Class Member would

12    produce such a multiplicity of cases that the judicial system having jurisdiction of the claims would

13    remain congested for years. Class treatment, by contract provides manageable judicial treatment

14    calculated to bring a rapid conclusion to all litigation of all claims arising out of the aforesaid conduct of

15    Defendants. The certification of the Class would allow litigation of claims that, in view of the expense

16    of the litigation may be sufficient in amount to support separate actions.

17                                TOLLING OF STATUTE OF LIMITATIONS

18          55. Any applicable statutes of limitation have been equitably tolled by Ted Baker’s affirmative

19    acts of fraudulent concealment, suppression, and denial of the facts alleged herein. Such acts of

20    fraudulent concealment include, but are not limited to, intentionally covering up and refusing to publicly

21    disclose that its advertisements were deceptive. Through such acts of fraudulent concealment, Ted Baker

22    was able to actively conceal from the public for years the truth about the misrepresentation, thereby

23    tolling the running of any applicable statute of limitations.

24          56. Defendants are estopped from relying on any statutes of limitation because of their

25    misrepresentation and fraudulent concealment of the true facts, as described herein, concerning the

26    falsely referenced prices, Defendants were at all times aware of the misrepresentation in advertisements

27    as described herein but at all times continued to sell and market various products despite this knowledge.

28    ///


                                                          -11-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 13 of 23 Page ID #:13



 1                                          FIRST CAUSE OF ACTION

 2                                VIOLATION OF UNFAIR COMPETITION LAW (“UCL”)

 3                                  Business & Professions Code §§ 17200, et seq.

 4                              (Against All Defendants, Including Does 1 through 10)

 5           57. Plaintiff re-alleges and incorporates by reference as fully set forth herein all paragraphs of

 6    Class Action Complaint.

 7           58. The UCL prohibits “unfair competition,” which it defines as any “unlawful, unfair, or

 8    fraudulent” act or practice, as well as any “unfair, deceptive, untrue, or misleading” advertising. Cal. Bus.

 9    Prof. Code § 17200.

10           59. The UCL’s purpose is to protect both consumers and competitors by promoting fair

11    competition in commercial markets for goods and services. Kasky v. Nike, Inc. (2002) 27 Cal.4th 939,

12    949.

13           60. The UCL imposes strict liability. Plaintiff need not prove that Ted Baker intentionally or

14    negligently engaged in unlawful, unfair, or fraudulent business practices—but only that such practices

15    occurred.

16              “Unlawful” Prong

17           61. The Federal Trade Commission’s Act (“FTCA”) prohibits “unfair or deceptive acts or practices

18    in or affecting commerce” (15 U.S.C. § 45(a)(1)) and prohibits the dissemination of any false

19    advertisements. 15 U.S.C. § 52(a). Under the Federal Trade Commission, advertising schemes, similar

20    to the ones implemented by Ted Baker, are described as deceptive practices that would violate the FTCA.

21           62. In addition to federal law, California law also expressly prohibits deceptive advertising and

22    pricing schemes. California’s False Advertising Law, Bus. & Prof. Code § 17501, (“FAL”).

23           63. Defendant Ted Baker and DOES 1 through 10, and each of them, have violated (and continue

24    to violate) the UCL by engaging in the following unlawful business acts and practices:

25              a. Representing that goods or services have sponsorship, approval, characteristics, ingredients,

26                 uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval,

27                 status, affiliation, or connection that the person does not have in violation of Civil Code

28                 Section 1770(a)(5);


                                                           -12-
                            PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 14 of 23 Page ID #:14



 1            b. Representing that goods or services are of a particular standard, quality, or grade, or that

 2                goods are of a particular style or model, if they are of another in violation of Civil Code

 3                Section 1770(a)(7);

 4            c. Advertising goods or services with intent not to sell them as advertised in violation of Civil

 5                Code Section 1770(a)(9); and

 6            d. Making false or misleading statements of fact concerning the reasons for, existence of, or

 7                amounts of price reductions as to the merchandise sold by Ted Baker, in violation of Civil

 8                Code Section 1770(a)(13).

 9         64. As detailed in Plaintiff’s Third Cause of Action below, the Consumer Legal Remedies Act,

10    Cal. Civ. Code § 1770(a)(9), (“CLRA”), prohibits a business from “[a]dvertising goods or services with

11    intent not to sell them as advertised,” and subsection (a)(13) prohibits a business from “[m]aking false or

12    misleading statements of fact concerning reasons for, existence of, or amounts of price reductions.”

13         65. The violation of any law constitutes an “unlawful” business practice under the UCL. As

14    detailed herein, the acts and practices alleged were intended to or did result in violations of the FTCA,

15    the FAL, and the CLRA.

16                 “Unfair” Prong

17         66. A business act or practice is “unfair” under the UCL if it offends an established public policy

18    or is immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers, and that

19    unfairness is determined by weighing the reasons, justifications, and motives of the practice against the

20    gravity of the harm to the alleged victims.

21         67. Defendant Ted Baker and DOES 1 through 10, and each of them, have violated (and continue

22    to violate) the UCL by engaging in the following unfair business acts and practices:

23            a. Engaging in deceptive advertising and pricing in connection with the goods that Ted Baker

24                sold (and continues to sell) such that California consumers (who could not have reasonably

25                avoided such predatory schemes) are substantially injured, something that serves no benefit

26                to consumers or competition; and

27            b. Engaging in deceptive advertising and pricing in connection with the goods that Ted Baker

28                sold (and continues to sell) such that Defendants gain an unfair advantage over lawfully


                                                         -13-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 15 of 23 Page ID #:15



 1                 competing retailers.

 2             c. Engaging in immoral, unethical, oppressive, and unscrupulous activities that are substantially

 3                 injurious to consumers.

 4          68. The harm to Plaintiff and Class members outweighs the utility of Ted Baker’s practices. There

 5    were reasonably available alternatives to further Ted Baker’s legitimate business interests other than the

 6    misleading and deceptive conduct described herein.

 7               “Fraudulent” Prong

 8          69. A business act or practice is “fraudulent” under the UCL if it is likely to deceive members of

 9    the consuming public.

10          70. Defendant Ted Baker and DOES 1 through 10, and each of them, have violated (and continue

11    to violate) the UCL by engaging in the following fraudulent business acts and practices: using

12    misrepresentations, deception, and/or concealment of material information in connection with the

13    advertisement of goods Ted Baker sold (and continues to sell), such that California consumers and other

14    members of the public in California are likely to be deceived. These misrepresentations played a

15    substantial role in Plaintiff’s decision to purchase those products, and Plaintiff would not have purchased

16    those products without Ted Baker’s misrepresentations.

17          71. Ted Baker’s practices, as set forth above, have misled Plaintiff, the proposed Class, and the

18    public in the past and will continue to mislead in the future. Consequently, Ted Baker’s practices

19    constitute an unlawful, unfair, and fraudulent practice within the meaning of the UCL.

20          72. Ted Baker’s violation of the UCL, through its unlawful, unfair, and fraudulent business

21    practices, are ongoing and present a continuing threat that Class members and the public will be deceived

22    into purchasing products based on such deceptive advertisements. These false advertisements created

23    phantom markdowns and lead to financial damage for consumers like Plaintiff and the Class.

24          73. Pursuant to the UCL, Plaintiff is entitled to preliminary and permanent injunctive relief and

25    order Ted Baker to cease this unfair competition, as well as disgorgement and restation to Plaintiff and

26    the Class of all Ted Baker’s revenues associated with its unfair competition, or such portion of those

27    revenues as the Court may find equitable.

28    ///


                                                          -14-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 16 of 23 Page ID #:16



 1                                        SECOND CAUSE OF ACTION

 2                                VIOLATION OF FALSE ADVERTISING LAW (“FAL”)

 3                                 Business & Professions Code §§ 17500, et seq.

 4                             (Against All Defendants, Including Does 1 through 10)

 5          74. Plaintiff re-alleges and incorporates by reference as fully set forth herein, all paragraphs of

 6    Plaintiff’ Complaint.

 7          75. The FAL prohibits unfair, deceptive, untrue, and misleading advertising in connection with the

 8    disposal of personal property (among other things), including, but not limited to, false statements as to

 9    worth, value, and former price.

10          76. Section 17500 “proscribe[s] not only advertising which is false, but also advertising [,]

11    although true, is either actually misleading or which has a capacity, likelihood or tendency to deceive or

12    confuse the public.” Colgan v. Leatherman Tool Group, Inc. (2006) 135 Cal.App.4th 663, 679.

13          77. Ted Baker’s routine advertising which creates the illusion that certain products are on sale

14    when in reality they are not is an unfair, untrue, and misleading practice.

15          78. This deceptive marketing practice gave consumers the false impression that the products were

16    on sale, therefore, leading to the false impression that the consumers were getting a good deal.

17          79. Ted Baker misled consumers by making untrue and misleading statements and failing to

18    disclose what is required as stated in the Code alleged above.

19          80.   The deceptive advertising and pricing scheme that is subject of this Complaint was (and

20    continues to be) likely to deceive members of the public.

21          81. As a direct and proximate result of Ted Baker’s misleading and false advertisements, Plaintiff

22    and Class members have suffered injury in fact and have lost money. As such, Plaintiff requests that this

23    Court order Ted Baker to restore this money to Plaintiff and all Class members and to enjoin Ted Baker

24    from continuing these unfair practices in violation of the UCL in the future. Otherwise, Plaintiff, Class

25    members, and the broader general public, will be irreparably harmed and/or denied an effective and

26    complete remedy.

27    ///

28    ///


                                                          -15-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 17 of 23 Page ID #:17



 1                                          THIRD CAUSE OF ACTION

 2                  VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT (“CLRA”)

 3                                       California Civil Code § 1750, et seq.

 4                             (Against All Defendants, Including Does 1 through 10)

 5         82. Plaintiff re-alleges and incorporates by reference as fully set forth herein all paragraphs of

 6    Class Action Complaint.

 7         83. This cause of action is brought pursuant to the CLRA, Cal. Civ. Code § 1750, et seq. Plaintiff

 8    and each member of the proposed Class are “consumers” as defined by Cal. Civ. Code § 1761(d).

 9         84. Ted Baker’s sale of the merchandise in its retail store to Plaintiff and the Class were

10    “transactions” within the meaning of Cal. Civ. Code § 1761(e). The products purchased by Plaintiff and

11    the Class are “goods” within the meaning of Cal. Civ. Code § 1761(a).

12         85. Ted Baker violated and continues to violate the CLRA by engaging in the following practices

13    proscribed by Cal. Civ. Code § 1770(a) in transactions with Plaintiff and the Class which were intended

14    to result in, and did result in, the sale of the merchandise:

15            a. Representing that goods or services have sponsorship, approval, characteristics, ingredients,

16                uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval,

17                status, affiliation, or connection that the person does not have in violation of Civil Code

18                Section 1770(a)(5);

19            b. Representing that goods or services are of a particular standard, quality, or grade, or that

20                goods are of a particular style or model, if they are of another in violation of Civil Code

21                Section 1770(a)(7);

22            c. Advertising goods or services with intent not to sell them as advertised in violation of Civil

23                Code Section 1770(a)(9); and

24            d. Making false or misleading statements of fact concerning the reasons for, existence of, or

25                amounts of sales and prices as to the merchandise sold by Ted Baker, in violation of Civil

26                Code Section 1770(a)(13).

27         86. Pursuant to § 1782(a) of the CLRA, on May 28, 2021, Plaintiff’s counsel notified Ted Baker

28    in writing by certified mail of the particular violations of § 1770 of the CLRA and demanded that it


                                                          -16-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 18 of 23 Page ID #:18



 1    rectify the problems associated with the actions detailed above and give notice to all affected consumers

 2    of Ted Baker’s intent to act.

 3                                        FOURTH CAUSE OF ACTION

 4                                    FRAUD (INTENTIONAL MISREPRESENTATIONS)

 5                             (Against All Defendants, Including Does 1 through 10)

 6         87. Plaintiff re-alleges and incorporates by reference as fully set forth herein, all paragraphs of

 7    Plaintiff’ Complaint.

 8         88. Defendants uniformly represented to all members of the Class during the Class Period in

 9    connection with their Ted Baker clothing, accessories, and other items on their website and in store that

10    items included in the advertisement were on sale. They make this unform representation by displaying it

11    on all their advertisements, as well as on the website itself.

12         89. Defendants’ advertisements for sales are false. Among other things, Defendants’

13    representation conveyed false information about the items Plaintiff and the Class purchased, namely that

14    the items they purchased were on sale. The truth is that Defendants rarely, if ever, offer those products

15    for sale.

16         90. Defendants knew that their representations were false, and they made them or at the very least,

17    they made the representations recklessly and without regard for their truth. In other words, Defendants

18    knew that the items Plaintiff and the Class purchased had rarely, if ever, sold for a sale price despite the

19    fact the advertisements implied such.

20         91. Defendants’ representations were made with the intent that Plaintiff and the Class rely on the

21    false representations and spend money they otherwise would not have, purchase items they otherwise

22    would not have, and/or spend more money for an item than they otherwise would have absent the

23    deceptive marketing scheme. Defendants engaged in this fraud to the Plaintiff and the Class’s detriment

24    in order to increase Defendants’ own sales and profits.

25         92. Plaintiff and the Class reasonably relied on Defendants’ representations. Absent Defendants’

26    misrepresentations, Plaintiff and the Class would not have purchased the items they purchased from

27    Defendants, or, at the very least, they would not have paid as much for the items as they ultimately did.

28    Plaintiff and the Class’s reliance was a substantial factor in causing them harm.


                                                          -17-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 19 of 23 Page ID #:19



 1         93. As a direct and proximate result of the above, Plaintiff and the Class have suffered damages in

 2    an amount to be proven at trial.

 3         94. Defendants undertook the aforesaid illegal acts intentionally or with conscious disregard of the

 4    rights of Plaintiff and the Class, and did so with fraud, malice, and/or oppression. Based on the allegations

 5    above, Defendants’ actions constituted fraud because Defendants intended to and did deceive and injure

 6    Plaintiff and the Class. Based on the allegations above, Defendants’ actions constituted malice because

 7    Defendants acted with the intent to and di cause injury to Plaintiffs and the Class, and also because

 8    Defendants’ deceptive conduct was despicable and was done with a willful and knowing disregard of the

 9    rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions constituted

10    oppression because Defendants’ deceptive conduct was despicable and subjected Plaintiff and the Class

11    to cruel and unjust hardship in knowing disregard of their rights.

12                                          FIFTH CAUSE OF ACTION

13                                           FRAUDULENT CONCEALMENT

14                             (Against All Defendants, Including Does 1 through 10)

15         95. Plaintiff re-alleges and incorporates by reference as fully set forth herein, all paragraphs of

16    Plaintiff’ Complaint.

17         96. Defendants uniformly disclosed some facts to Plaintiff and all members of the Class during the

18    Class Period in connection with their clothing, accessories, and other items on their website. Namely,

19    Defendants disclosed a sale, intended to reflect that certain items would be discounted, on their social

20    media platforms and website.

21         97. Defendants, however, intentionally failed to disclose other facts, making Defendants’

22    disclosure deceptive. Specifically, Defendants failed to disclose that Defendants did not intend for the

23    products advertised as being on sale to actually be on sale. As a result, Defendants deceived Plaintiff and

24    the Class into believing that they were purchasing items at a substantial markdown or discount when, in

25    reality, the sale was not applied to the items they purchased.

26         98. Plaintiff and the Class did not know of the concealed facts.

27         99. Defendants intended to deceive Plaintiff and the Class by concealing the facts described above.

28        100. Had the omitted information been disclosed, Plaintiff reasonably would have behaved


                                                          -18-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 20 of 23 Page ID #:20



 1    differently. Among other things, Plaintiff would not have purchased the items she purchased from

 2    Defendants, or, at the very least, she would not have paid as much for the items as she ultimately did.

 3        101. The omitted information was material and thus, reliance is presumed on a classwide basis. The

 4    omitted information related to the price of the items sold on Defendants’ website and whether Plaintiff

 5    was receiving a true and genuine substantial discount or whether, instead, Plaintiff was being deceived

 6    into buying products through a pricing scheme utilizing fake sales. A reasonable person would plainly

 7    attach importance to matters affecting pricing in determining his or her purchasing decision.

 8        102. As a direct and proximate result of the above, Plaintiff and the Class have been harmed and

 9    suffered damages in an amount to be proven at trial.

10        103. Defendants undertook the aforesaid illegal acts intentionally or with conscious disregard of the

11    rights of Plaintiff and the Class, and did so with fraud, malice, and/or oppression. Based on the allegations

12    above, Defendants’ actions constituted fraud because Defendants intended to and did deceive and injure

13    Plaintiff and the Class. Based on the allegations above, Defendants’ actions constituted malice because

14    Defendants acted with the intent to and di cause injury to Plaintiffs and the Class, and also because

15    Defendants’ deceptive conduct was despicable and was done with a willful and knowing disregard of the

16    rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions constituted

17    oppression because Defendants’ deceptive conduct was despicable and subjected Plaintiff and the Class

18    to cruel and unjust hardship in knowing disregard of their rights.

19                                         SIXTH CAUSE OF ACTION

20                                               UNJUST ENRICHMENT

21                             (Against All Defendants, Including Does 1 through 10)

22        104. Plaintiff re-alleges and incorporates by reference as fully set forth herein, all paragraphs of

23    Plaintiff’ Complaint.

24        105. Plaintiff brings this restitution claim for relief based on Defendants’ unjust enrichment.

25        106. Defendants actively engaged in, participated in, agreed to, aided and abetted, conspired in,

26    and/or furthered a scheme by which they were unjustly enriched to the detriment of Plaintiff and the

27    Class.

28        107. By their wrongful acts and omissions, Defendants, and each of them, were unjustly enriched


                                                          -19-
                           PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 21 of 23 Page ID #:21



 1    at the expense of and to the detriment of Plaintiff and the Class and/or while plaintiff and the Class were

 2    unjustly deprived. That is, Defendants’ unlawful and deceptive advertising and pricing scheme induced

 3    Plaintiff and the Class to spend money they otherwise would not have, purchase items they otherwise

 4    would not have, and/or spend more money for items than they otherwise would have absent the deceptive

 5    advertising.

 6       108. On behalf of the Class, Plaintiff seeks restitution from Defendants, and each of them, and seeks

 7    an order of this Court disgorging all payments, commissions, profits, benefits, and other compensation

 8    obtained by Defendants, and each of them, from their wrongful conduct.

 9                                            PRAYER FOR RELIEF

10           WHEREFORE, Plaintiff, on behalf of themselves and all others similarly situated, and also on

11    behalf of the general public, pray for judgment against all Defendants as follows:

12         A. An order certifying the class and designating Shushanik Margarian as the Class

13             Representative and her counsel as Class Counsel;

14         B. Awarding Plaintiff and the proposed Class members damages;

15         C. Awarding restitution and disgorgement of all profits and unjust enrichment that Ted

16             Baker obtained from Plaintiff and the Class members as a result of its unlawful, unfair,

17             and fraudulent business practice described herein;

18         D. Ordering the Defendant immediately stop selling the Knitted Dress with the Pleated Skirt

19             and similar items with fake sales;

20         E. Ordering the Defendant immediately stop advertising fake sales;

21         F. Ordering the Defendant identify all persons within the United States and the State of

22             California who purchased the Knitted Dress with the Pleated Skirt and similarly falsely

23             advertised items, who may be identified through receipts, third-party distributors, and

24             collected data; or alternatively that Defendant create a Cy Pres account and deposit all

25             amounts received from selling the Knitted Dress with the Pleated Skirt and similarly

26             falsely advertised items;

27         G. Ordering the Defendant return all amounts deposited in such Cy Pres accounts to the

28             persons who can provide sufficient proof of purchase of the Knitted Dress with the


                                                         -20-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 22 of 23 Page ID #:22



 1             Pleated Skirt or other similarly falsely advertised items;

 2         H. Ordering the Defendant use the remaining amounts to correct further deficiencies and

 3             violations of California’s consumer protection status;

 4         I. Awarding the Plaintiff recover the costs of this action; and

 5         J. Awarding Plaintiff be granted such other and further relief as the Court may deem to be

 6             just and proper.

 7                                    DEMAND FOR JURY TRIAL

 8       109. Plaintiff hereby demands a jury trial for all of the claims so triable.

 9    Dated: July 28, 2021                                 THE MARGARIAN LAW FIRM
                                                           801 North Brand Boulevard, Suite 210
10                                                         Glendale, California 91203
11

12
                                                           By:      /s/ Hovanes Margarian
13                                                         Hovanes Margarian
                                                           Attorney for Plaintiff,
14                                                         and all others similarly situated.
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         -21-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
     Case 2:21-cv-06228-SB-RAO Document 1 Filed 08/02/21 Page 23 of 23 Page ID #:23



 1                               DECLARATION OF HOVANES MARGARIAN

 2                                  PURSUANT TO CIVIL CODE § 1780(d)

 3    I, HOVANES MARGARIAN, declare as follows:

 4          1.    I am an attorney at law duly licensed to practice before all courts of the State of California

 5    and am the lead counsel at The Margarian Law Firm, and one of the counsel of record for Plaintiff,

 6    SHUSHANIK MARGARIAN, in the above-captioned matter. I have personal knowledge of the

 7    matters set forth below and if called upon as a witness could and would competently testify thereto.

 8          2.    I am informed and believe that venue is proper in this court pursuant to Civil Code §

 9    1780(d) based on the following facts:

10               a. Defendant has performed transactions at issue in this action, or has obtained financial

11                   benefit from such transactions, at all times relevant to this action, in Los Angeles,

12                   California; and

13               b. At all relevant times herein, Plaintiff MARGARIAN resided in Los Angeles County.

14           WHEREFORE, I declare under the penalty of perjury under the laws of the State of California

15    that the foregoing is true and correct, and that this Declaration was executed this 28th day of July 2021

16    at Glendale, California.

17    Dated: July 28, 2021                                  THE MARGARIAN LAW FIRM
                                                            801 North Brand Boulevard, Suite 210
18                                                          Glendale, California 91203
19

20
                                                            By /s/ Hovanes Margarian
21                                                          Hovanes Margarian
                                                            Attorney for Plaintiff,
22                                                          and all others similarly situated.
23

24

25

26
27

28

                                                         -22-
                          PLA I NTI F F M A RG A RI AN’ S CLA S S A C TIO N CO M PLAI NT
